internal_revenue_service number release date index number --------------------------------------- -------------------------------- ------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc fip b02 plr-103634-13 date date legend company --------------------------------- ------------------------------------------------------------ state a ------------ dear -------------- this responds to your request for a ruling dated date submitted on behalf of company company requests a ruling that amounts received from certain original and counteracting hedging_transactions described below will not constitute gross_income for purposes of the real_estate_investment_trust reit income tests under sec_856 and of the internal_revenue_code_of_1986 the code facts company a state a corporation is a self-administered reit that primarily owns acquires renovates develops leases and manages shopping centers and office buildings nationwide company represents that it qualifies and intends to maintain its qualification as a reit within the meaning of sec_856 of the code company uses both unsecured and secured debt to acquire redevelop and carry its real_property plr-103634-13 company’s unsecured borrowings are composed of credit facilities and fixed term promissory notes issued to institutional buyers the credit facilities carry a variable rate of interest and provide company ready access to funds for repayment of mortgage debt acquisition of property and the redevelopment or renovation of existing properties the promissory notes have fixed maturities and have either fixed or variable rates of interest company’s secured borrowings are composed of single property mortgage loans and multiple property mortgage loans the funds from secured borrowings are used to acquire real_property and to repay existing debt for example funds from secured borrowings may be used to refinance a maturing mortgage loan to repay a construction loan or to repay a credit facility the proportion of company’s fixed rate debt to variable interest rate debt changes periodically due to ordinary course activities associated with a business that owns interests in multiple real_estate_assets given the variability in its fixed rate and variable rate debt balances and its need to anticipate forecasted changes in debt amounts and mix company manages its interest rate risk with respect to indebtedness incurred or to be incurred to acquire or carry real_estate_assets on an aggregate basis company states that this approach provides an efficient means of managing its overall interest rate risk company enters into hedging_transactions in the normal course of its business to manage risk of interest rate changes or fluctuations with respect to borrowings made or to be made by company to acquire or carry real_estate_assets company manages its current and forecasted interest rate risk primarily with current and delayed start interest rate swaps with third party counterparties if a lender of a variable rate mortgage loan so requires company will enter into a hedge that places a limit on the interest rate a cap company represents that its original hedges entered into or to be entered into satisfy the requirements of sec_856 g of the code company further represents that its original hedges entered into or to be entered into hedge indebtedness incurred or to be incurred to acquire or carry real_estate_assets because of the fluctuations of the principal_amount outstanding on its floating rate debt company may need to adjust the amount of its interest rate hedge from time to time under certain market conditions in order to reduce the notional amount of an interest rate hedge to more closely match company’s current or anticipated indebtedness company states that it can be significantly more cost effective to enter into a counteracting or reversing hedge hereinafter referred to as a counteracting hedge rather than terminating all or a portion of an existing original hedge and entering into a new hedge plr-103634-13 company may use a counteracting hedge to effect economically either a partial or complete termination of an original hedge an alternative method of reducing an over-hedged position is to eliminate or close out the entire notional amount of the original hedge and to enter into a new hedge for a reduced notional amount this alternative would require company however to make a termination_payment with respect to the full notional amount of the original hedge and to incur transaction costs with respect to entering into a new hedge_agreement for the reduced notional amount depending on market conditions company’s economic goal may be accomplished at a significantly reduced cost by using a counteracting hedge company represents that any counteracting hedges entered into or to be entered into have satisfied or will satisfy the definition of hedging_transaction under sec_1221 of the code and have been or will be clearly identified pursuant to the requirements of sec_1221 law sec_856 of the code provides that a corporation shall not be considered a reit unless it derives at least percent of its gross_income excluding gross_income from prohibited_transactions from dividends interest rents_from_real_property and certain other items listed in sec_856 sec_856 of the code provides that a corporation shall not be considered a reit unless it derives at least percent of its gross_income excluding gross_income from prohibited_transactions from rents_from_real_property and certain other items listed in sec_856 sec_856 of the code provides that income from a hedging_transaction as defined in clause ii or iii of sec_1221 including income from the sale or disposition of such a transaction will not constitute gross_income for purposes of the percent or percent gross_income_test to the extent that the transaction hedges any indebtedness incurred or to be incurred by the reit to acquire or carry real_estate_assets provided that such hedging_transaction is properly identified pursuant to sec_1221 sec_856 of the code was amended by the american_jobs_creation_act_of_2004 to provide for the exclusion_from_gross_income of income from hedging_transactions including income from the sale or disposition of such a transaction for purposes of the percent gross_income_test publaw_108_357 date prior_law had provided that such income was treated as qualifying_income as opposed to being excluded for purposes of this test the accompanying legislative_history explains that the rules governing the tax treatment of arrangements engaged in by a reit to reduce certain interest rate risks are plr-103634-13 prospectively generally conformed to the rules included in sec_1221 h_r rep no pincite sec_1221 of the code defines a hedging_transaction as any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily i to manage risk of price changes or currency fluctuations with respect to ordinary_property which is held or to be held by the taxpayer ii to manage risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer or iii to manage such other risks as the secretary may prescribe in regulations sec_1_1221-2 of the income_tax regulations provides that if a transaction is entered into primarily to offset all or any part of the risk management effected by one or more hedging_transactions the transaction is a hedging_transaction sec_856 of the code provides that to the extent necessary to carry out the purposes of this part the secretary is authorized to determine solely for purposes of this part whether any item_of_income or gain which i does not otherwise qualify under paragraph or may be considered as not constituting gross_income for purposes of paragraph or analysis company represents that income from the original hedges entered into by company qualify for the exclusion_from_gross_income provided under sec_856 of the code the requirements of this section are satisfied where as here represented an original hedging_transaction entered into by a reit is properly identified under sec_1221 meets the definitional requirements of a hedging_transaction under sec_1221 and in the case of an interest rate hedge is a hedge of indebtedness incurred or to be incurred to acquire or carry real_estate_assets the legislative_history accompanying the amendments to sec_856 of the code makes clear the intent of congress that the reit hedging rules are generally to be conformed to the rules set forth in sec_1221 if properly identified under sec_1221 as represented the counteracting hedging_transactions entered into by company also qualify as hedging_transactions under sec_1_1221-2 of the regulations because as represented by company they are entered into to offset all or part of the risk management effected by the original hedging_transactions plr-103634-13 pursuant to the provisions of sec_856 of the code income from a counteracting hedging_transaction that qualifies as a hedging_transaction under sec_1221 may be excluded from gross_income for purposes of sec_856 or under the facts of this case excluding the income from these hedging_transactions from gross_income for purposes of sec_856 and does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusions we rule that pursuant to the provisions of sec_856 of the code gross_income received by company from the original hedges described in this letter will not constitute gross_income for purposes of sec_856 and based on the facts and representations submitted we also rule that pursuant to the provisions of sec_856 of the code gross_income received by company from the counteracting hedges described in this letter will not constitute gross_income for purposes of sec_856 and based on the facts and representations submitted this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber branch chief branch office of associate chief_counsel financial institutions products
